USCA1 Opinion

	




      [NOT FOR PUBLICATION--NOT TO BE CITED AS PRECEDENT]                 United States Court of Appeals                     For the First CircuitNo. 97-2053              THE GREAT WEST-LIFE ASSURANCE, ET AL.,                      Plaintiffs, Appellees,                                v.                          OMAR S. ZAKI,                      Defendant, Appellant.No. 97-2054                          OMAR S. ZAKI,                      Plaintiff, Appellant,                                v.                       MUTUAL OF NEW YORK,                       Defendant, Appellee.No. 97-2057                UNION CENTRAL LIFE INSURANCE CO.,                       Plaintiff, Appellee,                                v.                    OMAR S. ZAKI, M.D., P.C.,                      Defendant, Appellant.No. 97-2058                 CROWN LIFE INSURANCE, ET AL.,                      Plaintiff, Appellee,                                                               v.                                                      OMAR S. ZAKI, M.D.,                     Defendant, Appellant.                                                                                                          No. 97-2059             CONNECTICUT GENERAL LIFE INSURANCE CO.,                       Plaintiff, Appellee,                                v.                          OMAR S. ZAKI,                      Defendant, Appellant.No. 97-2060               LINCOLN NATIONAL LIFE INSURANCE CO.,                       Plaintiff, Appellee,                                v.                          OMAR S. ZAKI,                      Defendant, Appellant.          APPEALS FROM THE UNITED STATES DISTRICT COURT                FOR THE DISTRICT OF MASSACHUSETTS            [Hon. Nancy Gertner, U.S. District Judge]                              Before                      Boudin, Circuit Judge,                 Coffin, Senior Circuit Judge,                   and Lynch, Circuit Judge.                                     Omar S. Zaki on brief pro se.     Charles B. Straus, III, BBO, Joseph M. Hamilton, BBO andMirick, O'Connell, DeMallie & Lougee, on brief for appellee TheGreeat-West Life Assurance Company.     Joseph F. Ryan, BBO and Lyne, Woodworth & Evarts LLP, on brieffor appellee Mutual Life Insurance Company of New York.     Philip M. Howe, BBO and Lecomte, Emanuelson, Montejunas &Doyle on brief for appellees The Lincoln National Life InsuranceCompany, Union Central Life Insurance Company and Crown LifeInsurance Company, by its Administrator Lone Star Life InsuranceCompany.     Mark C. Rosenthal, BBO and Day, Berry and Howard on brief forappellee Connecticut General Life Insurance Company.July 21, 1998                                                                                                               Per Curiam.  Omar S. Zaki appeals from summary    judgments entered in favor of six insurance companies and    dismissing Zaki's counterclaims.  Each insurer was granted    rescission of one or more disability insurance policies issued    to Zaki and, as applicable, Zaki was ordered to repay the    benefits which he received (less premiums paid) under the    policies.   Having carefully reviewed the judgments in light of    the extensive briefs and the record, we share the district    court's well-reasoned view that there was no genuine issue of    material fact and that each insurer was entitled to judgment as    a matter of law.  The court did not misapply state law, nor did    it misinterpret Zaki's waiver of the policies' incontestability    clauses.  There was no relevant factual dispute as to Zaki's    intent.              Affirmed.  See Loc. R. 27.1.